Case 8:19-cv-03022 Document 1 Filed 12/09/19 Page 1 of 8 PageID 1




                                               8:19-cv-3022
Case 8:19-cv-03022 Document 1 Filed 12/09/19 Page 2 of 8 PageID 2
Case 8:19-cv-03022 Document 1 Filed 12/09/19 Page 3 of 8 PageID 3
Case 8:19-cv-03022 Document 1 Filed 12/09/19 Page 4 of 8 PageID 4
Case 8:19-cv-03022 Document 1 Filed 12/09/19 Page 5 of 8 PageID 5
Case 8:19-cv-03022 Document 1 Filed 12/09/19 Page 6 of 8 PageID 6
Case 8:19-cv-03022 Document 1 Filed 12/09/19 Page 7 of 8 PageID 7
Case 8:19-cv-03022 Document 1 Filed 12/09/19 Page 8 of 8 PageID 8
